EXHIBIT 5.1 August 12, 2009 Boardwalk Pipeline Partners, LP 9 Greenway Plaza, Suite 2800 Houston, Texas 77046 Ladies and Gentlemen: We have acted as counsel to Boardwalk Pipeline Partners, LP, a Delaware limited partnership (the “Partnership”), in connection with (i) theoffer and sale by the Partnership of 7,250,000 common units representing limited partner interests in the Partnership (the “Offered Units”) pursuant to an Underwriting Agreement, dated as of August 11, 2009 (the “Underwriting Agreement”) among UBS Securities LLC, Barclays Capital Inc., Citigroup Global Markets Inc., J.P. Morgan Securities Inc., and Morgan Stanley & Co. Incorporated, as representatives of the several underwriters named on Schedule 1 thereto (the “Underwriters”), the Partnership, Boardwalk GP, LP, a Delaware limited partnership and the general partner of the Partnership and Boardwalk GP, LLC, a Delaware limited liability company and the general partner of Boardwalk GP, LP (the “General Partner”), (ii) the potential offering and sale of up to an additional 1,087,500 common units representing limited partner interests in the Partnership (the “Option Units” and, collectively with the
